Citation Nr: 1223507	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  03-16 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for numbness of the fifth cranial nerve on the right side of the face. 

2.  Entitlement to an initial rating higher than 10 percent from April 25, 2002 to August 23, 2005, for residuals of a head injury, including headaches, to a rating higher than 30 percent from August 24, 2005 to May 21, 2009, and to a rating higher than 50 percent since May 22, 2009.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 8, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to May 1981. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted the Veteran's claims of entitlement to service connection for numbness of the 5th cranial nerve on the right side of his face, initially assigning a 10 percent rating, as well as for residuals of a head injury, including headaches, which also was initially rated as 10-percent disabling.  He appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions the disability may have been more severe than at others).

The Board issued a decision in April 2004 that, in relevant part, denied these claims for higher initial ratings for these disabilities.  The Veteran appealed the Board's decision denying these and other claims to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2006 decision, the Court upheld the Board's denial of several claims for service connection, specifically, for residuals of a skull fracture, bilateral hearing loss, and for residuals of a head injury with weakness of the right side of the body and memory loss.  The Court also upheld the Board's denial of an initial compensable rating for residuals of a fracture of the upper and lower jaw.  However, the Court instead vacated the portion of the Board's April 2004 decision denying initial ratings higher than 10 percent for the numbness of the 5th cranial nerve on the right side of the face and for the residuals of the head injury, including headaches.  The Court directed the Board to further develop and readjudicate these claims pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

To this end, the Board remanded these claims to the RO in August 2008 via the Appeals Management Center (AMC).  The additional development of these claims especially included providing the Veteran a corrective notice letter addressing these claims for higher initial ratings for these disabilities, giving him opportunity to identify sources of additional or more recent treatment for these disabilities, and obtaining these additional records, but also having him verify his claimed absences from work and having him undergo VA compensation examinations to reassess the severity of these disabilities.

A November 2005 RO decision in the meantime had increased the initial rating for the residuals of the head injury, including the headaches, from 10 to 30 percent retroactively effective from August 24, 2005.  Also, in an October 2010 decision, the RO again increased the rating for this disability, this time from 30 to 50 percent retroactively effective as of May 22, 2009.  As well, the RO increased the initial rating for the numbness of the fifth cranial nerve on the right side of the face from 10 to 30 percent retroactively effective from April 25, 2002, so back to the same effective date as the prior rating.

These claims now consequently concern whether the Veteran is entitled to an initial rating higher than 30 percent for the numbness of the fifth cranial nerve on the right side of his face, whether he is entitled to an initial rating higher than 10 percent from April 25, 2002 to August 23, 2005, for the residuals of his head injury, including the headaches, whether he is entitled to a rating higher than 30 percent for this disability from August 24, 2005 to May 21, 2009, and whether he has been entitled to a rating higher than 50 percent since May 22, 2009.

As for this claim concerning these ratings for the residuals of his head injury, including his headaches, the RO/AMC complied with the Board's remand directives concerning this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law in failing to ensure compliance, and further remand will be mandated).  This claim, therefore, is ripe for readjudication.  Unfortunately, additional development is still required concerning the claim for a higher initial rating for the numbness of the fifth cranial nerve on the right side of the face.  So the Board, regrettably, must again remand this claim

A derivative TDIU claim also has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence he is unable to work because of the severity of the two service-connected disabilities at issue in this appeal for which he is requesting higher initial ratings, namely, on account of the residuals of his head injury, including his headaches, and the numbness of the fifth cranial nerve on the right side of his face.  In an April 2011 decision already issued, aside from granting service connection for posttraumatic stress disorder (PTSD) and assigning a 70 percent rating for this additional disability, the RO granted a TDIU effective April 8, 2009.  As well, the RO determined the Veteran was entitled to special monthly compensation (SMC), as of that same date, on account of being housebound, and that he was additionally eligible for Dependents' Educational Assistance (DEA) also as of that same date.  However, the issue of his entitlement to a TDIU prior to April 8, 2009 has not been resolved and is part and parcel of his initial-rating claims for the residuals of his head injury and numbness on the right side of his face.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

VA's Office of General Counsel has clarified that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Hence, while the Board, as mentioned, is remanding the claim for a higher initial rating for the numbness of the fifth cranial nerve on the right side of the face, the Board is going ahead and deciding the claim for higher ratings for the residuals of the head injury, including the headaches.


FINDING OF FACT

Effectively since April 25, 2002, the residuals of the Veteran's head injury have included headaches that are very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria are met as of April 25, 2002 (so not just as of May 22, 2009) for the higher 50 percent rating, though no greater rating, for the residuals of the head injury, including especially the consequent headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8045 (2008); 38 C.F.R. § 4.124a, DCs 8045-8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes apprising the Veteran of the evidence that VA will obtain and of that he is expected to provide.  38 C.F.R. § 3.159(b).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this error may be rectified ("cured") by providing any necessary notice and then readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to preserve the intended purpose of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

This notice also should include apprising the Veteran of all elements of the claim, so including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  But in cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and that was done.  Indeed, the Veteran also has received SSOCs concerning this downstream issue.  And both the SOC and SSOCs cite the applicable statutes and regulations and contain discussion of the reasons or bases for initially assigning a 10 percent rating for this disability, then a higher 30 percent rating, but no greater rating.


The Veteran has received all essential notice concerning this claim and has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2009 informed him of all of the elements required by 38 C.F.R. § 3.159(b).  He was also notified that he should submit evidence demonstrating the worsening of disability, including any medical evidence or statements from individuals who have personal knowledge the disability had become worse or information regarding how his condition affects his ability to work.  Additionally, VA notified him that it would help him get any necessary evidence to support his claim, including employment records.  Thus, he was provided all of the necessary information to substantiate this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The claim was subsequently readjudicated in October 2010 and August 2011 SSOCs, thereby curing any timing defect in the notice provided.

Regarding the duty to assist, VA obtained his service treatment records (STRs), copies of his VA treatment records, and copies of his private treatment records.  Additional records he identified as potentially relevant were not obtained.  Specifically, the Social Security Administration (SSA) responded to the RO's requests in August 2009 that it was unable to locate any medical records concerning him in their files.  He had been notified in a June 2009 letter that the RO was requesting his SSA records as part of the development related to his derivative TDIU claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  The RO made a formal finding of unavailability of these SSA records in October 2009, noting they were not found and indicating the efforts that had been made to obtain them.  The Veteran also was notified that the SSA records were not found in a January 2010 rating decision and the October 2010 SSOC, thereby satisfying the requirements of 38 C.F.R. § 3.159(e).  And as the SSA has responded that it has no records for the Veteran, it is reasonably certain these records do not exist and that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2), (d).

The RO also has provided the Veteran VA compensation examinations addressing the severity of the residuals of his head injury, including the headaches.  He had these medical evaluations in November 2002, September 2005, May 2009, and June 2010.  And while the May 2009 VA examiner indicated he had not reviewed the claims file, that is not always required.  See VAOGCPREC 20-95 (July 14, 1995) (VA examiner must review a claimant's prior medical records only when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  Moreover, this in effect was rectified when the Veteran was reexamined in June 2010 since, according to that traumatic brain injury (TBI) examination report, the claims file was reviewed by the examiner.  So, together, the examination reports contain sufficient information to decide this claim and address the applicable rating criteria, such that further examination is unnecessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is assigning a higher 50 percent rating for the entire appeal period, so dating back to April 25, 2002, based on the existing medical evidence of record, which is the rating the Veteran has argued throughout this appeal that he is entitled to.  And while he did not specifically state that he would be satisfied with this rating, thereby not necessarily making this grant satisfying his claim entirely, it is indication the Board had sufficient evidence already in the file to grant entitlement to the maximum possible schedular rating for headaches.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The duty to assist therefore has been satisfied.  And because VA's duties to notify and assist him with this claim have been met, there is no prejudice to him in going ahead and readjudicating this claim.

II.  Increased Rating for the Residuals of the Head Injury, Including the Headaches

The RO granted service connection for this disability in January 2003 and assigned a 10 percent initial rating retroactively effective from April 25, 2002.  The Veteran appealed that rating, noting in his February 2003 Notice of Disagreement (NOD) that he was entitled to the maximum rating for this disability.

During the course of his appeal, the RO granted a higher 30 percent rating as of August 24, 2005 and an even higher 50 percent rating as of May 22, 2009.  Hence, the RO already has "staged" this rating.  See Fenderson, 12 Vet. App. at 125-26.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in his favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In the Fenderson case already cited, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App 505 (2007) (since extending this practice even to claims that do not involve initial ratings, rather, established ratings).  As the Board will explain, the Veteran has been disabled on account of this disability commensurate with a 50 percent rating effectively since April 25, 2002, so not just since May 22, 2009, hence, from a much earlier effective date.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

The residuals of the Veteran's head injury, including his headaches, are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.

Diagnostic Code 8100 addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

The protocol for traumatic brain injuries (TBIs) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For a claim, as here, received by VA prior to that effective date, a Veteran is to be rated under the old criteria preceding that date, but under the new criteria or the old criteria, whichever are more favorable, from that date onwards.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 


Prior to addressing the facts in analyzing this claim, the Board would like to preliminarily note that, in addition to the residuals of a head injury that include headaches, the Veteran also has established his entitlement to service connection for other disabilities that are not presently at issue before the Board, including PTSD, TDIU since April 8, 2009, and SMC based on being housebound, also effective since April 8, 2009.  He also is service connected for degenerative disc disease of his cervical spine associated with the residuals of his head injury, including his headaches, and for vasomotor rhinitis also associated with the residuals of his head injury, including his headaches, as well as for residuals of fractures to his mandible and maxilla (i.e., lower and upper jaw bones), effective April 25, 2002.  None of these other disabilities are before the Board, however, as he has not appealed the rating decisions that decided these other claims.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.101.  The other disability on appeal, numbness of the fifth cranial nerve of the right side of the face, is addressed in the remand section below, as is the derivative TDIU claim to the extent it concerns his possible entitlement to this benefit prior to April 8, 2009.  As he is separately rated for all of these other disabilities, he cannot be rated twice for the same impairment.  38 C.F.R. § 4.14.  Therefore, to the extent possible, the Board will not consider the impairment associated with these other service-connected disabilities in addressing his head injury at issue and its consequent residuals, including his headaches.

By way of history, his STRs show his head injury occurred when he was playing flag football in September 1979, when he fell striking the right side of his face on another player's knee.  He subsequently complained of right-sided (unilateral) headaches.

A July 2002 VA treatment record notes he complained of his head hurting on the right side "as usual."  He also felt dizzy and "high."  It was noted that he had taken over-the-counter drugs for the headaches, but that nothing had seemed to help.  The pain started around his eyes to the back and down his neck.

On an August 2002 VA social worker note the Veteran stated that he had quit his job because of his headaches, vertigo, and neck pain.

He presented to VA urgent care in October 2002 with complaints of right-sided headache lasting for three days.  The pain was described as sharp and throbbing and associated with dizziness.  He also had blurred vision but no photophobia.

He had a VA compensation examination in November 2002.  He related the football injury in service to the examiner.  He stated that he did not remember the details or whether he lost consciousness as a result of the injury, but indicated that he felt there was a gap in his memory.  He recalled hearing a ringing and that since that time he had memory lapses and could lose track of a conversation.  He also had a constant headache that was more on the right side, but he could not localize it.  The headache was mostly dull but could become sharp; it waxed and waned and tended to move around from more nasal to orbital deep in the head.  Light seemed to make the headache worse and he could get nauseated with the headaches.  He also had some vision changes, mostly blurriness, and some diplopia that came and went.  He reported hearing difficulty and dizziness, as well.

On objective physical examination, a computed tomography (CT) scan of his head was normal.  The assessment was post-traumatic headaches that were constant but rarely debilitating.  There was some restriction of ocular motility and complaints of intermittent diplopia that could have resulted from the blow out fracture.  His complaints of poor concentration and memory also could have resulted from the closed head injury.  The examiner noted that he would like to see a magnetic resonance imaging (MRI) scan to see whether there were any signs of residual brain injury that would support the Veteran's subjective complaints.  An addendum to this report notes that an MRI of his brain was unremarkable.

The Veteran was seen at the VA hospital again in February 2003 with complaints of a migraine headache that had been constant for three weeks.  It was noted that he had a history of chronic headaches and that his then present complaints were just like his usual attacks.  He had photophobia and nausea and the pain was described as sharp and constant.  The impression was headache and acute sinusitis.


In July 2003 a VA treatment record shows the Veteran was seen for his headache complaints.  His symptoms also included nausea, occasional vomiting, photophobia, and phonophobia.  He noted that his headaches had become daily over the years and that he had an exacerbation that was always debilitating about three times per day.  Once he would start an activity his headache would escalate and he would have to lie down.  Sometimes he would also awaken with a headache.  The impression was migraine.

A September 2005 VA examination report shows the Veteran was reassessed as having post-traumatic headaches, which were chronic and involved several prostrating episodes per week.

His reports of debilitating headaches three times a day were continuously noted on VA treatment records dated through July 2009.  He also was seen consistently in the emergency room for his complaints of headaches from December 2004 through January 2011.

In May 2009, he had another VA neurology examination for his post-traumatic headaches.  The examiner noted that the claims file had not been provided for review but that he had reviewed it in the past and was very familiar with the case.  The medical records indicated the Veteran had chronic pain with frequent incapacitations and inability to work.  The pain was constant and radiated from the right cheek back over the temple into the neck, and it waxed and waned over time.  At its best the pain was at a 7 out of 10 (which was 30% of the time), and at its worst, a 10 out of 10 (which was 70% of the time).  He had been to the emergency room for headaches at least six to seven times, and estimated that he had five months of incapacitating pain.  He related difficulty with family and communicating with others because of his pain.  The examiner summarized that the Veteran had posttraumatic headaches/ neuralgia with constant pain and daily exacerbation.  He had not been able to work secondary to the pain; and there was a significant impact on social and family life due to the chronic pain.

The Veteran's former co-worker and manager submitted statements in July 2009 noting that the Veteran had communicated to them as early as 2001 that he was having difficulty working because of his headaches.

The Veteran subsequently had a June 2010 VA TBI examination.  The examiner noted a review of the claims file.  The Veteran complained of constant "tightness" from his right orbit radiating to the back of his right neck.  He would stay in bed 25 days out of the month due to his headaches.  He also complained of constant vertigo and poor sleep, averaging only two hours of sleep nightly.  He complained of moderate fatigue, disinterest and lack of energy in normal activities.  He also had problems with walking he could not describe, decreased equilibrium he attributed to an inner ear problem, and mild to moderate impaired memory.  He had decreased attention and difficulty concentrating, occasional slurred speech, blurred vision, hearing problems and occasional ringing, and hypersensitivity to sound and light.  In addition, he complained of increased irritability and restlessness, night sweats, and cold intolerance, and indicated that his symptoms were worsening in severity.  

He was independent with all activities of daily living without adaptive equipment, independent with ambulation without assistive device, and independent with instrumental activities of daily living such as driving, household chores, and yard work.  With respect to employment it was noted that in the 1990s he stopped working for two years due to constant headaches and that he last worked in 2007, part-time in a jewelry store.  

On assessment of cognitive impairment and other residuals of traumatic brain injury, it was noted that the Veteran had mild memory impairment on cognitive screening, but that this was unrelated to the traumatic brain injury in 1979.  His judgment was normal and social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  His motor activity was normal, as was his visuospatial orientation.  His subjective symptoms did not interfere with instrumental activities of daily living or interpersonal relationships.  By history only, the Veteran's headaches required rest during most days, which would interfere with his work.  Neurobehavioral effects did not interfere with work place or social interaction.  He was able to communicate by spoken and written language and comprehend spoken and written language.  His consciousness was normal.  A CT scan of the head in February 2008 was noted to be normal.  

The diagnoses included post-traumatic chronic rhinitis with headaches due to facial trauma per ear, nose & throat (ENT) and neurology VA examinations.  The examiner commented that the Veteran's headaches were not the result of the TBI in 1979.  The examiner explained that the Veteran had just a relatively mild TBI in 1979 and that his CT scan and MRI of the brain were normal.

Nevertheless, upon a longitudinal review of the medical evidence of record, the Board finds that a 50 percent rating is warranted for this disability for the entire appeal period, under Diagnostic Code 8100 for migraine headaches.

VA treatment records starting in October 2002 show the Veteran's headaches were severe enough to warrant visits to the emergency room, which continued on an intermittent basis through January 2011.  In July 2003, he described his headaches as involving debilitating exacerbations three times per day that would require him to lie down.  This complaint persisted on VA treatment records dated through 2009.  The VA examiner in September 2005 noted the Veteran had post-traumatic headaches, which were chronic and involved several prostrating episodes per week.  The same examiner had previously noted in November 2002 that the Veteran's headaches were rarely debilitating; but overall, the evidence is reflective of very frequent, completely prostrating, episodes of migraines since 2002.

The evidence also shows severe economic inadaptability due to the migraines.  On an August 2002 VA social worker note the Veteran stated that he had quit his job because of his headaches, vertigo, and neck pain.  In May 2009, the examiner found that the Veteran had chronic pain with frequent incapacitations and inability to work.  In addition, the Veteran's former co-worker and manager's statements in July 2009 show that, as early as 2001, he was having difficulty working because of his headaches.  He reported on VA examination in May 2009 that he had only actually stopped working in 2007, but he added that he had only been working on a part-time basis by that time.  

Therefore, the evidence more closely approximates the criteria for a 50 percent rating under Diagnostic Code 8100, and has so effectively since April 25, 2002.  This is the maximum schedular rating available under this diagnostic code.

The Board has considered whether the Veteran can get a higher rating under Diagnostic Code 8045.  He would not be entitled to a rating higher than 50 percent under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, however, as there were no findings of multi-infarct dementia associated with brain trauma.  Specifically CT and MRI scans of his brain were normal.  And regarding separate neurological ratings, as contemplated by Diagnostic Code 8045 (2008), he is already separately assigned a 30 percent rating for numbness in the right side of his face, which is the subject of the remand section below.  Thus, he could not be rated twice for this impairment under Diagnostic Code 8045 as this would in turn violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.

With respect to the findings of diplopia and blurriness, he could not receive a separate compensable rating for these findings, as the medical evidence does not establish any significant visual impairment as a result of the residuals of his head injury and headaches that is separate and apart from the impairment associated with the migraine exacerbations.  The June 2010 VA examiner specifically found that the Veteran's visuospatial orientation was normal.

Under the version of Diagnostic Code 8045 in effect as of October 23, 2008, 40 percent is the highest rating the Veteran could get in evaluating cognitive impairment and other residuals of TBI.  Specifically, he would receive a Level 2 impairment for subjective symptoms, including three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment include headaches requiring rest periods during most days.  This level of impairment is consistent with his complaints.  Level 2 is the highest level of impairment under subjective symptoms.  


The June 2010 VA examination report shows that a level of impairment of 0 is warranted for all other categories including memory, attention, concentration, and executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, and communication.  At most, based on the May 2009 VA examiner's findings, the Veteran could be found to have level 1 impairment in communication, as it was noted that he had difficulty communicating with others because of his pain.  Level 1 impairment in communication is warranted for comprehension or expression, or both, of either spoken language or written language only occasionally impaired, can communicate complex ideas.  

Additionally, the Veteran had complained of mild-to-moderate memory loss and difficulty concentrating, although the June 2010 examiner determined the Veteran only had mild memory loss on objective testing that was not a residual or consequence of his service-connected head injury.  In any event, he at most could receive a Level 2 impairment for memory, attention, concentration, and executive function, which is warranted for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.   In order to get a Level 3 impairment, there must be objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  It was noted that he could only recall 1 out of 3 items after five minutes and that the examiner determined that this level of memory impairment was mild.  The medical evidence does not demonstrate objective evidence of moderate memory impairment.

Moreover, as the Veteran's chronic pain reportedly had a significant impact on his social and family life, he could be found to have a Level 1 or even 2 impairment in social interaction, but no higher.  Social interaction, which is occasionally inappropriate warrants Level 1 impairment.  Social interaction that is frequently inappropriate warrants Level 2 impairment.  However, his social interaction impairment in no way reaches Level 3, as he is not shown to have inappropriate social interaction most or all of the time.

As Level 2 is the highest level of cognitive impairment and other residuals of traumatic brain injury, a rating higher than 40 percent is not warranted under Diagnostic Code 8045 (in effect October 23, 2008).  

The June 2010 examiner offered an opinion that the Veteran's headaches were not related to his head injury, but were instead related to his vasomotor rhinitis (which is also a service-connected disability and that has been separately rated as 10-percent disabling effectively since March 10, 2005).  A previous August 2002 VA examination addressing the rhinitis also noted the Veteran's headaches were made worse by nasal congestion and heavy pressure.  So to the extent his headaches are related to his rhinitis, he is not compensated twice for this same impairment, as the diagnostic code addressing his rhinitis does not contemplate headaches.  See 38 C.F.R. § 4.97, Diagnostic Code 6522, which assigns ratings based on whether there are polyps, but with nasal obstruction).  Therefore, evaluating his headaches under separate diagnostic codes for impairment associated with this disability does not violate the provisions of 38 C.F.R. § 4.14.  

Other evidence of record also suggests a possible correlation between his headaches and sinusitis (which, unlike the rhinitis, is not a service-connected disability), as some of his emergency room visits for headaches noted that he also had sinusitis.  A May 2003 VA treatment record noted, however, that his headaches were not likely secondary to his sinus complaints.  To the extent his headaches are associated with his non-service connected sinusitis, the Board is precluded from differentiating between symptomatology attributable to the non-service connected disability and the service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, his present rating for headaches is not affected by any associated sinusitis.

In addition, the record shows the Veteran was in a head-on motor vehicle accident after service in November 1995.  The emergency room records show he had a possible loss of consciousness.  He was initially noted to have a contusion and later found to have facial nerve lesion and Bell's palsy.  None of the treatment records addressing the severity of the residuals of his head injury he suffered in service seem to account for this post-service additional head injury.  As the medical evidence does not differentiate between any possible impairment that is related to the post-service head injury, the Board is precluded from doing so, as well.  See id.

Finally, with respect to the effective date of the 50 percent rating for the residuals of his head injury, including headaches, as this claim stems from an appeal of a rating decision granting service connection, the effective date provisions for service connection claims apply.  Under 38 C.F.R. § 3.400(b)(2)(i) the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later, will be the effective date.  The Veteran was discharged from active duty in 1981, and the claim on appeal was not received by the RO until April 25, 2002.  He had filed a previous claim for head injury in June 1981, but the RO denied that earlier claim in July 1981 for failure to appear at a VA examination.  He did not appeal that July 1981 decision, so it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  Thus, as his claim on appeal was not filed within a year following his separation from active duty, the effective date is the later of the two, the date of the claim or the date entitlement arose.  The RO apparently determined that entitlement to service connection arose prior to April 25, 2002, and thus assigned the effective date of the claim, April 25, 2002, as the date service connection was warranted.  The Board will not disturb that finding.

For these reasons and bases, the Board finds that the evidence of record supports the higher 50 percent rating for this disability from an earlier effective date, that is, as of April 25, 2002, rather than just as of May 22, 2009.  To the extent that any further increase in compensation is desired by the Veteran, however, it is not established.


III.  Extra-schedular Consideration

As mentioned, the Veteran now has the highest possible schedular rating under DC 8100 of 50 percent.  This, in turn, requires that the Board also consider whether he is entitled to even greater compensation on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Rating Schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extra-schedular rating may be assigned.  See 38 C.F.R. § 3.321(b). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran reported that he has functional impairment due to frequent severe migraine headaches resulting in missing work and going to the emergency room.  Diagnostic Code 8100 contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for a 50 percent rating, which is assigned by the Board for the entire appeal period.  Thus, his symptoms associated with his disability do not denote an exceptional or unusual disability picture.  The symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  For these reasons, referral for consideration of an extra-schedular rating is not warranted for this claim.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (wherein the Court found that when an extra-schedular grant may be in order, that issue must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance").  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The higher 50 percent rating, though no greater rating, is granted for the residuals of the head injury, including the headaches, as of April 25, 2002 (so as of an earlier effective date, so not just as of May 22, 2009), subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Board remanded the claim for a higher initial rating for the numbness of the fifth cranial nerve on the right side of the face in August 2008, in part, so that a VA examination could be provided to address the then present severity of this disability.  The examiner was to review the claims file and address "rather severe sensory loss" that was noted in a previous September 2005 examination report and clarify what this meant.  This is significant because the rating criteria for addressing the numbness of the fifth cranial nerve on the face distinguish between moderate and severe incomplete paralysis, and complete paralysis in assigning the appropriate disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8405.  The Board remand also indicated that additional VA treatment records since 2005 should be obtained and associated with the claims file for consideration.


Subsequently a May 2009 VA neurology examination was provided by the same examiner who had conducted the previous examination in September 2005.  The examiner noted that he had access to his previous reports in September 2005 and November 2002, but that the claims file had not been provided for review.  The examiner noted, however, that he had reviewed the claims file in the past and that the Veteran was followed in one of their clinics so he was very familiar with the Veteran's case.

The RO subsequently granted an increased rating of 30 percent for the numbness of the fifth cranial nerve on the right side of the face from April 25, 2002, the date of the Veteran's service-connection claim.  A 30 percent rating is assigned for severe incomplete paralysis.  Id.

The fact that the May 2009 examiner did not review the claims file not only does not follow the instructions of the Board's remand, but also significantly diminishes the probative value of the May 2009 examination report.  Specifically, the RO obtained and added to the record several relevant VA treatment records dated since 2005 that the examiner did not have access to.  And while the examiner noted that the Veteran had been followed in their clinic, he did not indicate that he had reviewed the treatment records since 2005.  The examiner also did not clarify what he meant in his previous report indicating "rather severe sensory loss."  His assessment in 2009 was that the Veteran had complete moderate-to-severe sensory loss.  It is unclear whether he meant complete paralysis or severe incomplete paralysis, which would make a difference in determining what present disability rating is warranted.  Id.  For these reasons, the May 2009 examination report is inadequate for rating purposes and the claims file must be returned so another medical opinion can be provided with consideration of all relevant evidence.  38 C.F.R. § 4.2.  See also See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The Board is obligated by law to ensure the RO complies with its remand directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance, and a further remand of the claim will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

With respect to the derivative claim for a TDIU prior to April 8, 2009, the Veteran has submitted evidence suggesting he was unable to work on account of his 
service-connected disabilities even prior to that date.  On an August 2002 VA social worker's note he stated that he had quit his job because of his headaches, vertigo, and neck pain.  The treatment records also mention constant headaches with intermittent trips to the emergency room for his headaches since 2002.  As well, he submitted lay statements from fellow co-workers and managers at his previous place of employment confirming they had noticed him having problems working on a 
full-time basis since 2001.  He also submitted a VA Form 21-4192 dated in November 2009 from his previous employer indicating the Veteran had worked there from November 1995 to December 2007, but was allowed to work one to two days a week, although they had wanted him to work full-time five days a week.  It was also noted that he had left his employment due to his migraine headaches.  It additionally was noted most recently on a June 2010 TBI examination report that he had last worked in 2007, but that was only on a part-time, not full-time, basis.  In addition, he submitted copies of his W-2 Wage and Tax Statements dated from 2003 to 2007 noting annual gross annual salary ranges from approximately $5,200 to $15,000.

The Board has jurisdiction over his claim for a TDIU effective the date of his service connection claim on April 25, 2002, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation").  Thus, although the RO already has granted entitlement to a TDIU effective April 8, 2009, in an April 2011 rating decision, the issue of entitlement to a TDIU prior to April 8, 2009 has not been resolved and, thus, also needs to be addressed on remand.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA treatment records dated since July 2011.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1)

2.  Upon receipt of any and all additional treatment records, and after giving a VA compensation examiner time to review and consider these additional records, have him or her comment on the following in response: 

(a)  Whether the facial numbness of the fifth cranial nerve on the right side of the Veteran's face results in moderate incomplete paralysis, versus severe incomplete paralysis, or instead complete paralysis due to the head injury he sustained in service.  

(b)  Whether, prior to April 8, 2009, his service-connected disabilities rendered him incapable of obtaining and maintaining substantially gainful employment versus employment that was just marginal in comparison.

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this decision and remand.  Specifically, the examiner should review all relevant VA treatment records in the file dated from 2002 to the present, including especially the August 2002 VA social worker note indicating the Veteran had quit his job, in part, due to his headaches and neck pain, and the previous VA examination reports dated in November 2002, September 2005, and May 2009.  The examiner also should consider the post-service motor vehicle accident and the emergency room record dated November 27, 1995, and, to the extent possible, distinguish between any residuals of the injuries sustained in that accident from those sustained in service.

Regarding the derivative TDIU claim, the examiner should review the lay statements from the Veteran's former co-workers and managers dated in May 2009 and July 2009 attesting that he had problems with employment due to his headaches as early as 2001, in addition to all relevant treatment records regarding his employability prior to April 8, 2009.

The VA physician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If deemed warranted, refer this case to the Director of Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis prior to April 8, 2009 under 38 C.F.R. § 4.16 (b).  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


